DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 5-11, 13-16, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 13 include amended language where the sensed heart rate “matches at least one of the plurality of heart rates or heart ranges” is unclear because the system/method has already determined AV conduction characteristics for a plurality of heart rates or heart rate ranges and stored those values in memory.  The selecting step also refers to an AV conduction characteristic and a sensed heart rate, which is confusing because there is no further recitation to monitor these values and compare them to the stored values, or how/if the determined values are referenced to select the configuration. Claims 2, 3, 5-7, 9-11, 14-16, and 18-23 inherit this deficiency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stadler et al (US 2013/0131750, hereinafter “Stadler”).
Regarding claims 1 and 13, Stadler discloses a system and method, comprising: a stimulation control circuit (pars 0022; 0031) configured to: determine atrioventricular (AV) conduction characteristics for a plurality of heart rates or heart rate ranges (AVCT disclosed in pars 0050-0052 and heart rate in par 0052); store, in a memory (par 0028), a first pacing site configuration associated with a first subset of the AV conduction characteristics for the plurality of heart rates or heart rate ranges, and a second pacing site configuration associated with a second subset of the AV conduction characteristics for the plurality of heart rates or heart rate ranges (par 0052); and select the first pacing site configuration or the second pacing site configuration for delivering cardiac 
Paragraph 0052 of Stadler discloses the use of intrinsic heart rate along with intrinsic AV conduction time to determine the pacing mode of the system.  In the cited paragraph, Stadler discloses a threshold which Examiner interprets to define two subsets of heart rate/conduction values that fall above or below the predetermined thresholds in order to designate the type of pacing to be delivered.  
Examiner interprets the disclosure of par 0052 in Stadler to further read on determining AV conduction characteristics for a plurality of heart rates or heart ranges by disclosing that the intrinsic AV conduction time and the intrinsic heart rate must be below or above predetermined thresholds to enable particular pacing modes.
Examiner interprets these pacing modes to read on a first pacing site configuration (LV-only) and a second pacing site configuration (biventricular).  Examiner further interprets that the subsets of heart rates that fall above or below the threshold to read on a plurality of heart rates as in the instant claim.
In the instance where the intrinsic AV conduction time and the intrinsic heart rate are below the predetermined thresholds (defining the first subset), the system enables a first pacing site configuration (LV-only pacing).  In the instance where the intrinsic AV conduction time and the intrinsic heart rate are above the predetermined thresholds (defining the second subset), the system enables a second pacing site configuration (biventricular pacing).
Regarding claims 2 and 14, Stadler further discloses the AV conduction characteristics include atrioventricular intervals or atrioventricular interval variability 
Paragraph 0052 of Stadler discloses the use of intrinsic heart rate along with intrinsic AV conduction time to determine the pacing mode of the system, which are both collected in the same step (e.g., figure 3, element 210).  
Stadler defines two pacing modes which read on a first pacing site configuration (LV-only) and a second pacing site configuration (biventricular). In the instance where the intrinsic AV conduction time and the intrinsic heart rate are below the predetermined thresholds (first subset), the system enables a first pacing site configuration (LV-only pacing).  In the instance where the intrinsic AV conduction time and the intrinsic heart rate are above the predetermined thresholds (defining the second subset), the system enables a second pacing site configuration (biventricular pacing).  Examiner interprets this process to read on the control circuit to select the pacing mode according to an AV interval at the sensed heart rate as required in the instant claim.
Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered and are persuasive in part.  The rejections of claims 3, 5, 6, 7, 8, 9-11 15, 16, 18, 19, and 20 (directed to Stadler or Ryu references) as presented in the non-final dated 8/19/2020 have been withdrawn.  However, based on the new citations of Stadler above in view of 
Regarding the atrial rate cited by Stadler to not be a heart rate, Examiner notes that the cited par 0052 of Stadler explicitly discloses a “heart rate” and considers its use with the plain meaning understood by Applicant (explained in Applicant remarks Page 7).  Examiner agrees that the use of atrial rate by Stadler is understood in the art to be different than a heart rate.  However, based on the cited paragraphs of Stadler above, Examiner maintains the rejection of claim 1 as included in this action.
Applicant further notes that Stadler is only drawn to the atrial rate and AV conduction time as two separate measured parameters.  This also applies to the cited paragraph 0052 of Stadler.  Examiner agrees that Stadler refers to measurement of the AV conduction and heart rates separately.  However, Examiner maintains that the Stadler disclosure reads on the claim limitation to “determine atrioventricular (AV) conduction characteristics for a plurality of heart rates or heart rate ranges”.  The claim is broadly defined and does not explicitly require that the conduction characteristics and rates/ranges are determined as a single value or at the same time.  Claim 1 as currently worded only requires that the conduction characteristics and the rate/ranges are correlated to one another.  Use of “for” (“determine AV conduction characteristics for a plurality of heart rates or heart ranges”) only requires a relationship between the values but does not explicitly define what the relationship is or how that relationship is found.  However, Examiner further notes that since the AV conduction characteristic and the heart rate are both compared to the threshold in order to change the operation of the 
Applicant further notes that there is no mention of storing the heart rates/ranges associated with the conduction characteristics.  Examiner interprets the system must store this information because the thresholds defined in par 0052 are “predetermined”.
Applicant further states that Stadler does not teach that the AVCT value is measured at a sensed heart rate that matches at least one of the plurality of heart rates or heart rate ranges.  Examiner interprets that Stadler does meet this limitation from instant claim 1. The claim as currently worded includes selection of the pacing configuration for cardiac stimulation “according to an AV conduction characteristic at a sensed heart rate that matches at least one of the plurality of heart rates or heart rate ranges”.  While Stadler does find the AV conduction characteristic and the sensed heart rate as separate measured parameters, the requirement defined by the threshold in par 0052 relates the sensed conduction characteristic with the sensed heart rate.  Therefore, Examiner interprets that the system of Stadler to disclose selection of the first pacing site configuration or the second pacing site configuration for delivering cardiac stimulation according to an AV conduction characteristic at a sensed heart rate that matches at least one of the plurality of heart rates or heart rate ranges.
For these reasons, Examiner maintains the prior art rejection of claims 1, 2, 13, and 14 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181.  The examiner can normally be reached on Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799